Title: To George Washington from William Heath, 7 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 7-8 1781.
                        
                        I am honored with yours of this date.
                        Your Excellency may rest assured that the water shall be well guarded by night—I will take the earliest
                            opportunity to obey your orders respecting Judge Lawrence and Mr Beakman.
                        I am not a little apprehensive that we shall very soon want provisions—The unhappy misapprehensions of the
                            Deputy Quarter master at Hartford, will, I fear, create so much delay in forwarding the salted meat from Connecticut as
                            will compel us to exhaust our reserves—Very few beef cattle have come in of late. The block house at Dobbs’ ferry, water
                            guard, post at King’s ferry, Connecticut, New Hampshire, and Rhode Island troops, and troops of the lines depend for
                            supplies from this post—And by the enclosed your Excellency will observe that even Fish Kill Landing is obliged to call
                            for aid from this place—And Mr Commissary Stevens’s prospects do not seem to be very promising. I am leaving no measures
                            untried to urge the forwarding of provisions, but think it my duty to lay before your Excellency our situation, as the
                            most probable channel of ensuring relief. I have the honor to be With the highest respect Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                        
                            P.S. 8th—I this moment received the inclosed from Capt. Pray. I have directed one of the officers of
                                the water guards to go down on board the flag to New York, with directions to be very critical in
                                his observations of the shipping.
                        
                     Enclosure
                                                
                            
                                Sir,
                                Fish kill 6th April 1781
                            
                            Mr Else is intirely destitute of meat, and we have none to spare him from this post, neither have we any
                                assurances of any  comeing on soon, I wish you to consult General Heath, who is well
                                acquainted with our circumstances, and if he thinks it adviseable you will deliver him five or six barrels of beef. I
                                am Sir yours &c.
                            
                                N. Stevens D.C.G.I.
                            
                            
                                P.S. Mr Else is out of rum also, Plan to consult the General respecting his having a small supply
                                    from you of that article.
                            
                            
                                N.S.
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Nyack Apl 7th 1781
                            
                            The boats at Spiten Devel Creek were moved into the east River last Saturday.
                            I have nothing more at Present but Expect to have something very particular, on Monday next which will be
                                convey’d to You with all possible dispatch.
                            There was a heavy Firing of Cannon at New York all day Yesterday. Suppos’d to be Some Shiping come in. I
                                Am with every sentiment of Respect Dear Sir Your most Obedient Humble Servant
                            
                                Jno. Pray Capt.
                            
                        
                        
                    